Citation Nr: 1241616	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-20 970	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a psychiatric disability, including bipolar disorder and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to November 1985.  He had military reserve service from July 1996 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Board reopened the service connection claim and remanded the issue on appeal for additional development.  The issue was remanded again in April 2012.  The requested development has been substantially completed.  In correspondence dated in November 2012 the Veteran's service representative reported that there was no additional evidence to submit in support of the appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A chronic psychiatric disability, including bipolar disorder and PTSD, was not manifest during active service, a psychosis was not manifest within one year of active service, and a present chronic psychiatric disability is not shown to have developed as a result of an established event, injury, or disease during active duty or active duty for training nor as a result of an injury during inactive duty for training.


CONCLUSION OF LAW

A chronic psychiatric disability, including bipolar disorder and PTSD, was not incurred or aggravated as a result of a qualifying period of service nor may a psychosis be presumed to have been incurred or aggravated during a period of active service.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in May 2008, January 2011, and November 2011.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, service personnel records, national guard service and personnel records, VA treatment and examination reports, statements from the Veteran's spouse, and the Veteran's statements in support of his claim.  The Veteran has identified no existing evidence that would warrant additional VA assistance and in correspondence dated in November 2012 his service representative reported there was no additional evidence to submit in support of the appeal.

The Board notes that the Veteran also contends that he has PTSD as a result of stressor events during active service, but that VA has made no specific determinations as to whether the claimed stressor events are verified.  A review of the record indicates, however, that the stressor events as reported by the Veteran for the purpose of VA evaluations in this case are not in dispute.  In fact, records show the December 2010, May 2011, and September 2012 VA evaluations raised no issue as to the veracity of the reported stressor events in service and appear to have accepted the reports as verified.  Based upon the evidence of record, the Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant. 

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2012).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Service connection can be granted for certain diseases, including psychosis, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that VA had adopted the 4th edition of the DSM-IV and noted that the major effect was that the criteria changed from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard requiring exposure to a traumatic event and response involving intense fear, helplessness, or horror.  The Court further held the sufficiency of a stressor was now a clinical determination for an examining mental health professional.  Id. at 140, 141.

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012).

In this case, service treatment records show that a December 1978 examination revealed a normal clinical psychiatric evaluation.  An associated report of medical history noted the Veteran reported a history of frequent trouble sleeping.  The examiner noted he denied symptoms for insomnia and that he had "[r]ecently smoked pot."  

An April 1984 report of medical examination revealed a normal clinical psychiatric evaluation.  An August 1984 Mental Hygiene Clinic report noted the Veteran complained of nervousness and insomnia, secondary to stress in his life.  The examiner indicated that she would instruct the Veteran in relaxation therapy to reduce his anxiety levels and would give him supportive counseling.  

Records show that in February 1985 he was awarded a second Good Conduct Medal for exemplary behavior, efficiency, and fidelity in active federal military service.  A statement dated in March 1985 described events associated with a motor vehicle accident in which the Veteran had come to the aid of a young German soldier.  

An August 1985 service treatment report noted the Veteran complained of having experienced night sweats, insomnia, and nightmares for nine months.  He indicated that he had a lot of pressure at work, that he was not happy with his military occupational specialty, that it was difficult for him to deal with people, and that he was sometimes aggressive towards people.  The diagnosis was psychosomatic disorder.  In his October 1985 report of medical history the Veteran reported a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  An October 1985 examination report revealed a normal clinical psychiatric evaluation.  A November 1985 report of mental status evaluation reveals that the Veteran had normal behavior, was fully alert, was fully oriented, had an unremarkable affect, had a clear thinking process, had normal thought content, and had a good memory.  The examiner opined that the Veteran had the mental capacity to understand and participate in the proceedings and was mentally responsible.  

Service personnel records include a December 1985 enlisted evaluation report which noted the Veteran had performed his duties with public affairs in an outstanding manner.  It was noted that he had decided to leave service, but that if he were to stay he should be promoted at the earliest possible time.

VA treatment records show that in February 2000 the Veteran had a 12-day inpatient hospital stay with a final Axis I diagnosis of bipolar affective disorder with psychotic features.  It was noted that he reported that he used to get depressed and that he had a suicide attempt at age 18 when he put a rifle to his head.  Neuropsychological testing at that time revealed cognitive functioning within normal limits and no evidence of brain damage.  A computerized tomography (CT) scan, performed because family members had reported his grandiosity started after a motor vehicle accident in 1999, was normal.  A February 2002 report noted the Veteran was taking his medication for bipolar affective disorder as prescribed.  The examiner noted that his prior military job was discussed and that it was agreed he might have been manic long before he left service.  An Axis I diagnosis of bipolar affective disorder was provided.  

In correspondence received by VA in February 2003 the Veteran's spouse reported that between 1983 and 1984 she noticed he had become edgy and easily irritable and that in 1985 he had been provided Valium for a nervous breakdown.  She noted that after service Valium did not help his nerves and that from 1986 to 1996 he had occasional outbursts.  She also stated that after joining the National Guard in 1996 he began to drink heavily and refused a recommendation from his physician in January 1999 to undergo detoxification and psychiatric evaluation.  Subsequent to a motor vehicle accident in September 1999 she noted he began threatening others and showed violent tendencies which resulted in his forced psychiatric evaluation and detoxification with a diagnosis of bipolar disorder.  

A May 2003 VA mental disorders examination report noted the Veteran stated that he had undergone a psychiatric evaluation while he was in service.  He also reported that he was involved in a motor vehicle accident in September 1999 and that his head struck the windshield with a cut to the forehead.  He stated that his spouse believed that it was at that time that he started having behavior problems.  He complained that he currently experienced emotional swings, crying spells, and irritability.  He also indicated that he found it difficult to be around other people and avoided groups of people, but that he did get along well with most people on a one-to-one basis.  He reported he continued to have some problems with sleep and described having periodic nightmares.  He recalled having had many responsibilities in service and that he had problems with a civilian with whom he had to work as a public affairs noncommissioned officer.  He stated that during that time he had been worried about money he had invested in some land and his father's cancer.  He indicated that he had problems with anxiety and recalled being seen and treated with Diazepam.  He reported he smoked marijuana as necessary to relax, which recently had been almost daily.  

The examiner noted the Veteran was alert, cooperative, oriented to person, place, time, and situation.  His memory was intact.  He was able to identify and recall three objects, both immediately and after five minutes.  His speech was normal in rate, flow, and pattern.  He denied hallucinations or delusions and there were no signs suggestive of psychosis.  His mood was euthymic, as was his affect.  He denied any suicidal or homicidal ideation, plan, or intent.  His insight and judgment were good and there was no evidence of obsessive or ritualistic behavior.  The diagnoses included bipolar affective disorder, currently euthymic, and cannabis abuse.  The examiner found the Veteran's current bipolar disorder was not related to/caused by the complaints noted in the service in 1984 and 1985.  It was noted the opinion was based upon a review of service treatment records, which were consistent with the Veteran's current statements, but that there was no documentation which would support the diagnosis of depression or mania.  

A July 2005 Board decision denied entitlement to service connection for a psychiatric disability, claimed as bipolar disorder.  It was noted the evidence did not demonstrate a psychiatric disability was incurred in active service or as a result of active duty for training.  

In correspondence dated in April 2008 the Veteran requested entitlement to service connection for anxiety which developed during active service.  In subsequent statements he asserted he had PTSD as a result of events during active service including stressor events involving a live-fire training incident, public relations duties which subjected him to possible terrorist activities, and his having come to the aid of motor vehicle accident victim.  

VA treatment records dated from April 2001 show the Veteran was provided diagnoses of bipolar affective disorder.  A June 2008 report noted a positive PTSD screen and that the Veteran reported he was currently in active treatment for PTSD.  A February 2010 report noted he complained of PTSD symptoms related to military stressors.  An April 2010 report noted he was unable to identify a specific military or civilian traumatic event, but that he pontificated on his effectiveness within his role in military intelligence.  The examiner noted he did not meet the criteria for a diagnosis of PTSD and that he should be referred for other treatment options focused on symptoms of mania/hypomania.

An August 2010 treatment report noted the Veteran expressed frustration that he had been provided diagnoses of bipolar disorder and not PTSD.  It was noted that he exhibited some characteristics associated with bipolar disorder and that he "may also experience anxiety symptoms (potentially PTSD)" and that testing was expected to clarify/differentiate diagnoses.  A December 2010 report noted psychological test findings and the examiner found that, based upon the Veteran's verbal report, review of records, and testing, the Veteran did not appear to meet the criteria for a diagnosis of PTSD at that time.  It was further noted that he did not endorse episodes of depression or mania other than an experience in 2000 and a diagnosis was deferred for the purpose of the current evaluation.  The cause of symptomatology observed in 2000 was noted to be beyond the scope of the present assessment.  

A May 2011 VA examination report summarized the pertinent evidence of record, include report of a suicide attempt (or gesture) at age 18 and evidence of stress-related anxiety and difficulty with sleep during military service.  It was noted that his military occupational specialty was information specialist and that his references to "Ops" and project development for evacuation plans in Germany were verified by evidence in his claims file.  Specific military-related stressor events were identified including stress associated with his responsibility with evacuation plans, witnessing a girl injured in a motorcycle accident, being shot at with live round during basic training, being misidentified as a "CID" agent and being afraid that he would be killed, having "blackmailed" restaurant owners in Germany to remove off limits restrictions with feelings that this was a risk to his life, and having been involved in a motor vehicle incident in which another person was badly injured.  It was the examiner's opinion that these events involved intense fear, helplessness, and horror, but that none of the experiences now produced "persistent re-experience of trauma" consistent with PTSD diagnostic criteria.  Axis I diagnoses were provided including bipolar disorder by history (in substantial remission), with current hypomanic episode, and polysubstance abuse for alcohol and cannabis.  The examiner stated that these disorders were less likely than not etiologically related to his active military service and found that there was no evidence that his substance use was worsened in service nor any documentary evidence that his bipolar disorder symptoms were manifest in service or within 15 years of service.  In a September 2012 addendum report the examiner noted that the record had been reviewed and that there was no basis to support the contention that the Veteran's bipolar disorder is etiologically related to his military service.

Based upon the evidence of record, the Board finds a chronic psychiatric disability, including bipolar disorder and PTSD, was not manifest during active service, a psychosis was not manifest within one year of active service, and a present chronic psychiatric disability is not shown to have developed as a result of an established event, injury, or disease during active duty or active duty for training nor as a result of an injury during inactive duty for training.  There is no evidence of a specific injury or disease having been incurred or aggravated during a period of ACDUTRA or INACDUTRA.  The opinions of the December 2010, May 2011, and September 2012 VA examiners that the Veteran did not meet the criteria for a diagnosis of PTSD and that his bipolar disorder was not related to service is persuasive.  These opinions are shown to have been based upon examinations, testing, and a substantially complete review of the evidence of record.  

The Board notes the Court has held that there is no need for a medical examiner to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  It also is significant to note that the Board may not refute "expert medical conclusions in the record with its own unsubstantiated medical conclusions."  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other grounds by Hodge v. West, 155 F3d 1356 (Fed. Cir 1998).

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between the circumstances of his service and a psychiatric disability.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for a psychiatric disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board finds that entitlement to service connection for a psychiatric disability is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disability, including bipolar disorder and PTSD, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


